UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA
                                                              SUPPLEMENTAL
        -v. -                                                 PROTECTIVE ORDER
SYDNEY SCALES,                                                S3 19 Cr. 96 (JSR)

                        Defendant.


------------------------------------x

JED S. RAKOFF District Judge:

                WHEREAS, SYDNEY SCALES, the defendant, has made a request for certain

records and papers used in connection with the constitution of the Master and Qualified Jury

Wheels in the United States District Court for the Southern District of New York (the "Jury

Records"), pursuant to the Fifth and Sixth Amendments to the United States Constitution and the

Jury Selection and Service Act, 28 U.S.C. §§ 1867(a) and (f);

                WHEREAS, the Jury Administrator of the Southern District of New York (the

"Jury Administrator") has indicated that certain Jury Records reveal personal identifying

information that would be burdensome to redact ("Sensitive Information");

                WHEREAS, in the interest of expediting the process by which the defendant

receives the Jury Records, the defendant, by his attorney, Justine Harris ("Defense Counsel"),

consents to the entry of this Order;

                WHEREAS, pursuant to 28 U.S.C. § 1867(f) and subject to the additional

limitations set forth below, the Jury Records provided to the parties shall not be disclosed to third

parties except "as may be necessary in the preparation or presentation of a motion" u,nder 28

U.S.C. § 1867(a), (b), or (c);
                IT IS ORDERED that, pursuant to 28 U.S.C. § 1867(f) and consistent with the

additional limitations set forth in this Protective Order, the parties shall be allowed to inspect,

reproduce, and copy the Jury Records at all reasonable times during the preparation and

pendency of a motion under 28 U.S.C. § 1867(a), (b), or (c);

                IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1867(f), any person

who discloses the Jury Records in violation of 28 U.S.C. § 1867(f) shall be subject to potential

penalties as set forth in that provision;

                IT IS FURTHER ORDERED that each of the individuals to whom disclosure of

the Jury Records is made (including anyone providing legal, investigative, secretarial,

technological, clerical, paralegal, or other support services in connection with this criminal

action and who is employed by, engaged by, advising or otherwise working at the direction of

the parties, as well as any students or interns working for counsel) shall be provided a copy of

this Protective Order by counsel; shall be advised by counsel of the terms and conditions and

legal ramifications of this Protective Order, including that he or she shall not further disseminate

or discuss the Jury Records and must follow the terms of this Protective Order, and that the Court

can enforce the Protective Order against the person to whom the Jury Records are disclosed; and

shall confirm to counsel that he or she will abide by the terms of the Protective Order;

                IT IS FURTHER ORDERED that all Jury Records are to be provided to the

defendant, and used by Defense Counsel, solely for the purpose of allowing the defendant to

prepare a motion under 28 U.S.C. § 1867, and that none of the Jury Records shall be used in any

manner nor disseminated to any other third party in a manner that is inconsistent with the

preceding paragraphs;




                                                   2
               IT IS FURTHER ORDERED that, at the conclusion of this case, Defense Counsel

shall return to the Jury Administrator all copies of the Jury Records provided in this case,

together with any and all copies thereof, or shall take all reasonably practicable steps to destroy

such records, together with any and all copies thereof, which destruction Defense Counsel shall

verify in writing;

               IT IS FURTHER ORDERED that, the provisions of this Protective Order shall

not be construed as preventing the disclosure of any information in any motion made under 28

U.S.C. § 1867, provided that redactions are made pursuant to Fed. R. Crim. P. 49.1 and ECF

Rules & Instructions prior to any public filing.




                                                   3
 AGREED AND CONSENTED TO:


~ - - > -..                                   Date
 Co1.1nsel fot SYDNEY SCALES


 AUDREY STRAUSS
 United States Attorney


 By:    ~~~#-L..                              July 7, 2021
       Mathew Andrews                         Date
       Assistant United States Attorney

 SO ORDERED:



 HO~
 UNITED STATES DISTRICT JUDGE




                                          4
